DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group 1, claims 1-16 in the reply filed on 11/30/2020 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is related and that a thorough search for the subject matter of any one of the group of claims would encompass a search for the subject matter of the remaining claims, and that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the consideration of undue burden is one that must be made by the examiner.  Applicant’s arguments that the search of one invention must necessarily result in a search for the other one has been considered, but is not found persuasive insofar as the searches are not co-extensive, as shown in the restriction requirement, and an additional search would be of necessity for the combination of inventions. Search for the apparatus (cleaning module) claims would require identification of limitations pertinent to structural elements, while search for the cleaning method claims would require identification of processing steps.  The claimed inventions are separately classified, which presents an additional burden on examiner. 
Therefore, the requirement for restriction is still deemed proper and therefore made FINAL.
3.	Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/2020.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 8/6/2019 and 11/22/2019 have been considered by the examiner. 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Regarding claim 1, it recites the gripping pin being a first distance from “a center” from the gripper assembly and a second distance from “the central axis” of the wafer gripping device.  Is “a center” different from “the central axis” or is it the same as “the central axis.”  Since, the central axis is earlier discussed and also relied upon for the “third distance” for the loading pin, “a center” will be interpreted as “the central axis,” of the wafer gripping device. 
9.	Regarding claim 13, “a high energy cleaning fluid” was already introduced in claim 12.  Thus it should read as “the high energy cleaning fluid.” 
10.	Due to their dependency from claim 1, claims 2-12 and 13-16 are also rejected under 112 paragraph b.  
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1-8, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (PG Pub U.S 2011/0048469) and further in view of Ettinger et al. (U.S Patent 6,361,422).
15.	Regarding claim 1, Ogata teaches a cleaning module comprising: a wafer gripping device (10) configured to support a wafer (w), the wafer gripping device comprising: a catch cup (36) comprising a wall that has an annular inner surface (fig 2a-2c, para 0045), wherein the annular inner surface defines a processing region and the annular inner surface has an angled portion that is symmetric about a central axis of the wafer gripping device (fig 2a-2c and para 0045; central axis being horizontal axis of fig 2a,2b which runs through middle of figs 3 and 4); a gripper assembly configured (20,22,30,31) to be positioned in a loading position (upper position) and a cleaning position (lower position) (para 0038, fig 10), wherein the cleaning position of the gripper assembly is disposed within the processing region (figs 2a,2b), the gripper assembly comprising: a first plate assembly (20); a second plate assembly (30); a gripping pin (31) of the 
Ogata fails to teach supporting the wafer in a vertical orientation. However, Ettinger also teaches a wafer cleaning system with grippers (abstract) wherein it is known for the wafer to be oriented in the horizontal and vertical position (abstract and claim 1) in order to also achieve enhanced cleaning and removal of used cleaning liquid with the aid of gravity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cleaning system of Ogata to be oriented in the vertical position as taught by Ettinger in order to achieve enhanced cleaning and removal of used cleaning liquid with the aid of gravity (Col. 1, lines 52-55) 
16.	Regarding claim 2, the present combination of Ogata and Ettinger teaches wherein when the gripper assembly is disposed in the cleaning position (lower position) an edge of the wafer is in contact with the gripping pin (31), (figs 2a, and fig 8) and the wafer is not in contact with the loading pin (22) (para 0053-0054 and 0058 of Ogata). 
Regarding the recitation “wherein the gripping pin is configured to contact the edge of the wafer to reduce interference of the wafer during a cleaning process”, this recitation is a statement of intended use which does not patentably distinguish over the present combination 
17.	Regarding claim 3, the present combination of Ogata and Ettinger teaches wherein when the gripper assembly is disposed in the loading position (upper position), the loading pin (22) is in contact with the edge of the wafer (fig 2b and 6) (para 0053-0054 and 0058 and 0064 of Ogata). 
Regarding the recitation “configured to reduce interference of the wafer during the cleaning process by the loading pin”, this recitation is a statement of intended use which does not patentably distinguish over the present combination of Ogata and Ettinger since the present combination of Ogata and Ettinger meets all the structural elements of the claim(s) and is capable of configured to reduce interference of the wafer during the cleaning process by the loading pin if so desired. Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.”  See MPEP 2114.
18.	Regarding claim 4, the present combination of Ogata and Ettinger teaches an enclosure wall (56) spaced apart from the catch cup (36) (para 0050 of Ogata), wherein an interior region is defined between the enclosure wall and the catch cup (area between 56 and 36) (para 0050 of Ogata).
19.	Regarding claim 5, the present combination of Ogata and Ettinger teaches wherein the first plate assembly (20) is: at least partially positioned within the interior region (fig 2a,2b) and spaced apart from the second plate assembly (30) when the gripper assembly is in the loading 
20.	Regarding claim 6, the present combination of Ogata and Ettinger teaches wherein the second plate assembly (30) is coupled to the catch cup (36) by one or more spring mechanisms (26) (para 0049 of Ogata, figs 2a and 4-5), and wherein the one or more spring mechanisms are compressed when the gripper assembly is in the cleaning position (figs 2a and 4-5) (0049 of Ogata). 
21.	Regarding claim 7, the present combination of Ogata and Ettinger teaches wherein: the catch cup (36) further comprises an actuator pin (31d); and the gripping pin (31) is coupled to an actuator element (31a) configured to: engage with the actuator pin and position the gripping pin in the cleaning position when the gripper assembly is in the cleaning position; and disengage from the actuator pin and position the gripping pin in the loading position when the gripper assembly is in the loading position (para 0054-0058 of Ogata, and figs 6-8)
22.	Regarding claim 8, the present combination of Ogata and Ettinger teaches wherein the catch cup further comprises: a drain hole (38) (para 0050 of Ogata), wherein the annular inner surface is configured to guide moisture to the one or more drain holes as the catch cup is rotated about the central axis (implicitly taught as this is occurs as a result of the operation).
23.	Regarding claim 11, the present combination of Ogata and Ettinger teaches a bellows (37) coupled to the second plate assembly and the catch cup (para 0045 of Ogata).  
24.	Regarding claim 15, the present combination of Ogata and Ettinger teaches further comprising a drive motor (39) coupled to the wafer gripping device through a shaft (34) and configured to simultaneously rotate the catch cup and the gripper assembly (30), about the central axis, during a cleaning process (fig 2a) (para 0046 and 0069 of Ogata).
25.	Regarding claim 16, the present combination of Ogata and Ettinger teaches a first bellows (39) surrounds the shaft and is coupled to the first plate assembly and the catch cup (para 0040 and 0046 of Ogata), and wherein a second bellows (33) surrounds one or more .
26.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (PG Pub U.S 2011/0048469), Ettinger et al. (U.S Patent 6,361,422), and further in view of Sakai et al. (U.S Patent 6,159,541). 
27.	Regarding claim 9, the present combination of Ogata and Ettinger teaches wherein each of the one or more drain holes is fluidly coupled to an interior region (56) (para 0050 of Ogata) of the cleaning module but fails to teach it through a respective air labyrinth shaped to mitigate moisture from flowing into the interior region.  However, Sakai also teaches a wafer cleaning system wherein it is known for drain hole coupled to interior region of cleaning module though a respective air labryrinth shaped (col 8 lines 48-62) in order to mitigate moisture from flowing into the interior region. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the drain hole coupled to interior region of cleaning module though a respective air labryrinth shaped as taught by Sakai in order to mitigate moisture from flowing into the interior region.  
28.	Regarding claim 10, the present combination of Ogata, Ettinger, and Sakai fails to teach wherein each of the one or more drain holes comprises a first wall and a second wall, wherein the first wall is tapered away from the second wall.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for an upper and lower wall (reads on first and second wall) to have a tapered shape wherein the first is tapered away from the second in order to funnel the fluid into the drain pipe.  
29.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (PG Pub U.S 2011/0048469), Ettinger et al. (U.S Patent 6,361,422), and further in view of Ishibashi et al. (PG Pub U.S 2014/0259728).

31.	Regarding claim 13, the present combination of Ogata, Ettinger, and Ishibashi teaches wherein the first nozzle is configured to apply a high energy cleaning fluid and the second nozzle is configured to apply a second fluid during a cleaning process (para 0013 of Ishibashi). 
32.	Regarding claim 14, the present combination of Ogata, Ettinger, and Ishibashi teaches wherein the first nozzle is a jet nozzle configured to deliver a mixture of gas and liquid (claim 20 of Ishibashi), and wherein the sweep arm is configured to move the nozzle mechanism over at least a portion of the first plate assembly during a cleaning process (para 0013 of Ishibashi).

Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714